Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 1st of April
2019, by and between Schlumberger Limited, a Netherlands Antilles corporation
(the “Company”), Schlumberger Global Resources, Ltd (“SGRL”) and Aaron Gatt
Floridia, an individual currently residing in Houston, TX (“Executive”).

1.Employment of Executive:  In consideration of the mutual covenants and
agreements herein contained, including Executive’s agreement to sign a release
of claims as provided in Section 15, the Company and Executive wish to enter
into this Agreement retaining Executive’s services as described herein,
establishing certain incentive, tenure and performance criteria related to such
employment and otherwise fixing Executive’s benefits and compensation.

2.Term and Extent of Services:  During the Term, as defined below, Executive
shall be employed as Senior Advisor reporting to the Chief Operating
Officer.  The term hereof shall commence April 1, 2019 (the “Effective Date”)
and shall continue until the close of business on March 31, 2021 (the
“Term”).  It is expected that as of, or as soon as practicable following, the
beginning of the Term, Executive’s employment shall be transferred to SGRL in
its offices in Dubai, and Executive agrees and consents to such relocation and
transfer of employment. Unless the context requires otherwise, following
Executive’s transfer to SGRL, references to the Company shall be deemed to be
references to SGRL. During the Term, Executive agrees to provide advisory
services as reasonably requested and the parties currently expect that he will
perform services at a mutually agreed level over the course of the Term. At the
expiration of the Term, Executive’s employment with the Company and all
Affiliates (as defined in Section 4(e) hereof) shall terminate.  For purposes of
clarity and the avoidance of doubt, the parties acknowledge and agree that
Executive is permitted to commence employment with another employer during the
Term and such employment shall not cause the Term to end or otherwise cause or
result in the compensation and benefits payable to Executive under this
Agreement to cease or otherwise be diminished, nor shall it cause Executive’s
employment to be deemed terminated under this Agreement, provided that (i) such
employer is not one of the “Restricted Companies” as defined in Section 6
hereof, (ii) Executive complies with the notice requirements in Section 6(b),
and (iii) such employment does not interfere with Executive’s ability to provide
the services during the Term as provided in this Section 2.

3. Compensation and Benefits:

 

(a)

Salary:  During the Term, Executive’s annual base salary shall be $840,000, paid
on a monthly basis, in accordance with the Company’s normal payroll
practices.  The base salary amount shall be inclusive of any perquisite
allowance, such that no additional amount will be paid to Executive for any
perquisite allowance.

 

(b)

Welfare Benefits:  During the Term, Executive and his eligible dependents shall
be eligible to participate in the Company’s medical plans applicable to
employees in Dubai on a basis comparable to that of other employees consistent
with the plan terms.

 

--------------------------------------------------------------------------------

 

Following Executive’s voluntary termination at the end of the Term, Executive
and his eligible dependents will be eligible to elect coverage under the
Deferred Medical Program Free Cover  subject to the terms of the Company’s Plan
as such plan may be amended from time to time

 

(c)

Pension and Profit Sharing:  During the Term, Executive will continue to accrue
additional benefits under the Company’s qualified and non-qualified pension and
profit sharing plans and retiree medical plans, in each case for which Executive
is otherwise eligible. Payments under the Company’s non-qualified pension and
profit sharing plans will be made in accordance with the terms of the relevant
plan upon a separation from service with the Company.    

 

(d)

Incentive Plans:  Beginning April 1, 2019 and for the remainder of the Term,
Executive will not participate in the Company’s Performance Incentive Plan, or
any other bonus program. Executive will be eligible to receive a prorated payout
for service through March 31, 2019, to be calculated and paid in March of 2020.

During the Term, Executive will not receive any new grants of long-term
incentive awards.  During the Term, or if Executive’s employment is terminated
sooner pursuant to Section 4, until such termination, Executive will qualify for
special retirement under the company’s long-term incentive award agreements. The
long-term incentive awards will continue to vest under the Company’s stock
incentive plans in accordance with the terms of those plans and any applicable
agreements.

Outstanding Stock Options: Options previously issued to Executive and
outstanding as of the Effective Date, which for clarity are set forth below,
will continue to vest through Executive’s termination of employment and
thereafter, subject to the terms of the applicable agreements. Such options will
remain exercisable upon the earlier of five years after Executive’s termination
of employment or upon the stock option expiration date, subject to earlier
termination pursuant to the terms of the applicable agreements.  

Grant Date

Vested Options

Unvested Options

Grant Price

Option Expiration Date

1/21/2010

30,000

0

$68.51

1/21/2020

1/20/2011

30,000

0

$83.89

1/20/2021

7/21/2011

20,000

0

$90.00

7/21/2021

1/19/2012

62,000

0

$72.11

1/19/2022

1/17/2013

50,000

0

$73.25

1/17/2023

1/16/2014

53,000

0

$88.77

1/16/2024

1/15/2015

56,800

14,200

$77.80

1/15/2025

1/21/2016

68,400

45,600

$61.92

1/21/2026

 

2

--------------------------------------------------------------------------------

 

Unvested Restricted Stock Units: RSUs previously issued to Executive and
outstanding as of the Effective Date, which for clarity are set forth below,
will continue to vest until Executive’s termination of employment and thereafter
subject to the terms and conditions of the applicable agreement.

Grant Date

RSUs Granted

Vest Date

7/20/2016

15,000

7/20/2019

10/18/2017

20,000

10/18/2020

 

Performance Stock Units: PSUs previously issued to Executive and outstanding as
of the Effective Date, which for clarify are set forth below, will continue to
vest until Executive’s termination of employment and thereafter subject to the
terms and conditions of the applicable agreement, including the applicable
performance conditions.

Grant Date

PSUs Granted

Vest Date

1/19/2017

19,600

January 2020

1/19/2017

48,000 Earned

January 2019 Earned

January 2020 Released

1/17/2018

22,400

January 2021

1/17/2018

21,900

January 2020 Earned

January 2021 Released

1/16/2019

44,800

January 2022

1/16/2019

44,800

January 2022

 

 

(e)

Vacation: During the Term, Executive shall not be eligible to accrue vacation
pay. Within 30 days after the Effective Date, Executive shall be paid a cash
amount representing his accrued and unused vacation accumulated as of March 31,
2019.

 

(f)

Repatriation Assistance: The Company will provide repatriation assistance, which
includes economy flights reimbursement and movement of household goods.

 

(g)

Expense Reimbursement:  Executive shall be reimbursed for any previously
authorized expenses incurred in the normal course of performing his duties
hereunder, including any travel expenditures necessary to satisfactorily perform
his duties.  Executive shall submit all written invoices for such incurred costs
to the Company no later than 30 days prior to the end of the taxable year
following the taxable year in which they were incurred.

 

(h)

Tax Preparation Expenses: During the Term, the Company will provide for tax
preparation assistance for the 2019 tax jurisdiction filings. The Company will
directly pay as incurred, fees associated with the 2019 tax preparation
assistance and tax advisory services incurred by Executive through the end of
the Term for these filings.

3

--------------------------------------------------------------------------------

 

4.Termination of Employment:  The following provisions of this Section 4 shall
govern the rights of Executive under this Agreement in connection with a
termination of employment:

 

(a)

Termination by the Company for Cause:  In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall be
entitled to:

 

i.

His base salary through the date of the termination of his employment for Cause;
and

 

ii.

Any other amounts earned, accrued or owing for previously vested benefits as of
the date of termination of employment under the applicable employee benefit
plans or programs of the Company; provided, however, that any options not
exercised as of the date of termination will be forfeited, and any prior option
or restricted stock unit exercises may be rescinded as a result of “detrimental
activity” within the meaning of the governing plan or award agreement.  

 

iii.

Executive will also forfeit as of the date of termination of employment any
rights to the benefits described in Section 3 above.

“Cause” means Executive’s dishonesty in connection with Company business,
conviction of a felony, violation of Company policies or code of conduct, or any
breach of this Agreement, specifically including the Non-compete,
Non-solicitation, Non-disparagement, Confidentiality and Return of Company
Property provisions of this Agreement.

 

(b)

Termination Due to Death: In the event Executive’s employment terminates during
the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

(c)

Termination Due to Disability:  In the event Executive’s employment terminates
during the Term due to his disability within the meaning of any long-term
disability plan maintained by the Company and covering Executive as of the date
of Executive’s disability, Executive shall receive any base salary and benefits
accrued but unpaid as of the date of his termination due to disability, plus any
amounts payable on account of Executive’s disability pursuant to any other plan
or program of the Company.

 

(d)

Voluntary Termination at End of Term.  In the event Executive remains employed
until the end of the Term, the parties agree he shall voluntarily terminate
employment as of such date.  Executive acknowledges and agrees that he shall not
be entitled to any severance or termination indemnity payment of any kind other
than as specifically provided above and under the terms of this Agreement.  

4

--------------------------------------------------------------------------------

 

 

(e)

Employment by Affiliates:  Notwithstanding any provision of this Agreement to
the contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate.  For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Curaçao corporation, (ii) any entity in which
the equity interests owned or controlled directly or indirectly by Schlumberger
Limited shall represent 40% or more of the voting power of the issued and
outstanding equity interests of such entity, and (iii) any other entity
controlled by, controlling or under common control with the Company within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”).

5.Confidentiality and Return of Property

 

(a)

Confidentiality:  Executive acknowledges that the Company has provided and will
provide Executive with Confidential Information.  Executive agrees that in
return for this and other consideration provided under this Agreement he will
not disclose or make available to any other person or entity, or use for his own
personal gain, any Confidential Information, except for such disclosures as
required in the performance of his duties hereunder.  For purposes of this
Agreement, “Confidential Information” shall mean any and all information, data
and knowledge that have been created, discovered, developed or otherwise become
known to the Company or any of its Affiliates or ventures or in which property
rights have been assigned or otherwise conveyed to the Company or any of its
Affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement.  By way of illustration, but not limitation
Confidential Information includes trade secrets, processes, formulas, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, manual, records of research, reports, memoranda, computer
software, strategies, forecasts, new products, unpublished financial statements
or parts thereof, budgets or other financial information, projections, licenses,
prices, costs, and employee, customer and supplier lists or parts thereof.

 

(b)

Return of Property: Within ten (10) days after the end of the Term or upon
request of the Company at any time prior to the end of the Term, Executive
agrees the following:

 

i.

He will deliver to the Company all (and will not keep in his possession,
recreate or deliver to anyone else, any) Confidential Information, as well as
all other devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, customer or client lists

5

--------------------------------------------------------------------------------

 

 

or information, or any other documents or property (including all reproductions
of the aforementioned items) belonging to the Company or any of its Affiliates
or ventures, regardless of whether such items were prepared by Executive; and

 

ii.

Executive will return to a Company representative all computers and electronic
storage devices including thumb drives, back-up devices, etc. that contain
Company information.  To the extent that Executive owns electronic devices that
contain Company information (e.g. personal computers, phones or home computers),
Executive agrees to allow access to such devices to Company IT personnel to
remove the Company information.  To the extent Company-owned electronic devices
contain Executive personal information, Executive and Company agree to cooperate
in the removal or copying of the personal information to a separate device for
Executive.  Executive agrees to sign an inventory of the devices returned and
steps taken to remove Company information from Executive personal computers and
devices.

6.Covenant Not to Compete, Non-solicitation and Non-disparagement: Executive
acknowledges that the skills, processes and information developed at the Company
are highly proprietary and global in nature and could be utilized directly and
to the Company’s detriment (or the detriment of any of the Company’s Affiliates
or ventures) by several other businesses.  Executive also acknowledges that the
nature of his duties and responsibilities under the Agreement will bring him
into close contact with much of the Company’s Confidential Information, and the
Company has affirmatively agreed to provide him with Confidential
Information.  Accordingly, for the consideration provided to Executive in this
Agreement, Executive agrees to be bound by the following restrictive covenants:

 

(a)

During the period of the Term, herein referred to as the “Restricted Period”,
Executive shall not accept employment with or render services or otherwise
become involved either directly or indirectly, on his own behalf or on behalf of
any other person, firm or company, in any capacity throughout the world (whether
as agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity) in the following organizations’ operations or business, which
organizations are herein referred to as the “Restricted Companies”:

 

1)

Baker Hughes, a GE company

 

2)

Halliburton Company

 

3)

Weatherford International Limited

 

4)

National Oilwell Varco (NOV)

 

5)

OilServ

 

6)

any North American land oilfield services company in which more than 50% of its
gross revenue is derived from hydraulic fracturing services,

6

--------------------------------------------------------------------------------

 

 

7)

any of the aforementioned companies, affiliated companies of joint ventures,
where that affiliated company or joint venture company is principally engaged in
any oilfield-services related business, and/or

 

8)

any entity that is acquired by or a successor to any of the aforementioned
companies.

 

 

(b)

In the event that, during the Restricted Period, Executive becomes engaged or
employed (in any form described above) by an organization or business inside the
oil & gas industry that is not one of the Restricted Companies listed above,
Executive shall give the Company advance notice of his accepting employment in
any capacity.  Notice of any subsequent employment shall be in writing and must
be received by the Chief Executive Officer, at 5599 San Felipe, Houston,
TX  77056 on behalf of the Company at least thirty (30) days before the proposed
starting date of the employment.  The request must include the full name and
address of the organization with which Executive is seeking employment, the
department or area in which Executive proposes to work, the position or job
title to be held by Executive, and a complete description of the duties
Executive expects to perform for such employer.  

 

 

(c)

In the event the organization of business in which Executive is involved (in any
form described above) becomes a Restricted Company during the Restricted Period,
or is acquired during the Restricted Period by one of the Restricted Companies,
Executive shall provide written notice of the same immediately to the Chief
Executive Officer, as soon as the information is ready to be made public.

 

(d)

Moreover, during the Restricted Period, Executive shall not directly or
indirectly, on Executive’s own behalf or on behalf of any person or entity,
recruit, hire, solicit, or assist others in recruiting, hiring, or soliciting
any person, who is, at the time of the recruiting, hiring, or solicitation, an
employee, consultant, or contractor of the Company to leave the Company,
diminish their relationship with the Company, or work for a competing business.
This restriction shall be limited to persons: (1) with whom Executive had
contact or business dealings while employed by Company; (2) who worked in
Executive’s business unit (Group); or (3) about whom Executive had access to
confidential information.  In the event of breach by the Executive, the
specified period will be extended by the period of time of the breach.

 

(e)

Executive agrees that these restrictions are reasonable in light of the  
consideration given.  Executive was given an opportunity to review these
restrictions, advised to consult with an attorney, and agreed to these
restrictions in exchange for the Company’s provision of confidential information
and its agreement to pay the additional consideration described in Section
3.  The Company is relying on Executive’s commitment to comply with the
restrictions set forth in this Section 6 in agreeing to pay the

7

--------------------------------------------------------------------------------

 

 

consideration set forth in Section 3 and this commitment is ancillary to the
Executive’s agreement to protect the Company’s confidential
information.  Executive acknowledges that in the event of a breach by Executive
of these restrictive covenants, the covenants may be enforced by temporary
restraining order, preliminary or temporary injunction and permanent injunction,
in addition to any other remedies that may be available by law. In that
connection, Executive acknowledges that in the event of a breach, the Company
will suffer irreparable injury for which there is no adequate legal remedy, in
part because damages caused by the breach may be difficult to prove with any
reasonable degree of certainty.  Executive further agrees that in the event that
(1) the Company determines that Executive has breached any term of Section 6 or
(2) all or any part or of Section 6 is held or found invalid or unenforceable
for any reason whatsoever by a court of competent jurisdiction in an action
between Executive and the Company, in addition to any other remedies at law or
in equity the Company may have available to it, the Company may immediately stop
payment of any future amounts due pursuant to Section 3 and may in its sole
discretion require that Executive repay to the Company, within five business
days of receipt of written demand therefor, an amount equal to the payments or
benefits received by Executive pursuant to Section 3.

 

7.Expenses:  The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorney’s
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

8.Indemnification:  To the fullest extent permitted by applicable law, the
Company shall hold harmless and fully indemnify Executive against any and all
liabilities incurred by or for him in connection with any threatened, pending or
completed claim, action, suit, investigation or proceeding of any kind to which
Executive is made a party or otherwise subjected to by reason of his status as
an employee or officer of the Company or its Affiliates (whether Executive is,
becomes or may become a party, a witness or otherwise is a participant in any
role), other than any action brought in a dispute between the Company and
Executive relating to his employment or his post-employment restrictive
covenants.  For all matters for which Executive is entitled to indemnification
hereunder, Executive shall be entitled to advancement of all expenses (including
legal fees) in connection therewith, subject to his execution of an undertaking
to repay any amounts so advanced to the extent it is finally determined that he
was not entitled to such indemnification under applicable law.

8

--------------------------------------------------------------------------------

 

9.Notices:  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed (except as
set forth in Section 6 (b) hereof) as follows:

 

 

If to the Company:

 

Schlumberger Limited

 

 

 

5599 San Felipe

 

 

 

Houston, TX 77056

 

 

 

ATTENTION: Pat Strong, HR Manager

 

 

If to Executive:

 

Aaron Gatt Floridia at the most recent address for Executive

listed in the payroll records of the Company.

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

10.Applicable Law; Venue:  The validity, interpretation, construction and
performance of this Agreement will be governed exclusively by and construed in
accordance with the substantive laws of the State of Texas, without giving
effect to the principles of conflict of laws of such state. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of Executive and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.

11.Severability:  Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

12.Withholding of Taxes:  The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

13. No Assignment; Successors:  Executive’s right to receive payments or
benefits hereunder shall not be assignable or transferable, whether by pledge,
creation, or a security interest or otherwise, whether voluntary, involuntary,
by operation of law or otherwise, other than a transfer by will or by the laws
of descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 13, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devises and legatees.

9

--------------------------------------------------------------------------------

 

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

14.Effect of Prior Agreements:  This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment, severance or
other agreement between the Company or any Affiliate, or any predecessor of the
Company or any Affiliate, and Executive (except any agreement containing
restrictions relating to patents, confidential information, intellectual
property, solicitation or competition).  For the avoidance of doubt, this clause
shall not affect the validity of Executive’s equity compensation related
agreements, or his entitlement to vested benefits pursuant to any employee
benefit plan of the Company or its Affiliates.

15.Release of Claims:  In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive agrees to execute a “Waiver and
Release,” a form of which is attached hereto as Exhibit A.  Executive
acknowledges that he was given copies of this Agreement and the Waiver and
Release on March 7, 2019 and was given at least 21 days to consider whether to
sign the Agreement and the Waiver and Release.  The Company’s obligations under
this Agreement are expressly conditioned on the execution of the Waiver and
Release contemporaneously with the execution of this Agreement, no payments will
be provided hereunder until the Waiver and Release is executed and delivered,
and Executive’s failure to execute and deliver such Waiver and Release, or
Executive’s revocation of the Waiver and Release within the seven day period
provided in the Release, will void the Company’s obligations hereunder.

16.Section 409A Compliance:

 

(a)

If Executive is a “specified employee” for purposes of Section 409A of the Code,
and the regulations thereunder, to the extent required to comply with
Section 409A of the Code, any payments otherwise payable on account of the
Executive’s separation from service which are deferred compensation subject to
Section 409A of the Code shall not commence until one day after the day which is
six (6) months from the date of termination.

 

(b)

This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in the
least restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Executive.




10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered the 7th day of March, 2019, but effective as of the day and year first
above written.

 

 

 

 

 

Schlumberger Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Pat Strong

 

 

 

 

Pat Strong, HR Manager

 

 

 

 

 

 

Schlumberger Global Resources, Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Midori Nakagawa

 

 

 

 

 

 

 

Midori Nakagawa, International Support Center Manager

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Aaron Gatt Floridia

 

 

Aaron Gatt Floridia

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

Exhibit A

 

SCHLUMBERGER LIMITED

WAIVER AND RELEASE

 

Schlumberger Limited has offered to pay me certain benefits (“Benefits”)
pursuant to my Employment Agreement with Schlumberger Limited, effective as of
April 1, 2019 (the “Effective Date”), which are in addition to any remuneration
or benefits to which I am already entitled.  These Benefits were offered to me
in exchange for my agreement, among other things, to waive all of my claims
against and release Schlumberger Limited and its predecessors, successors and
assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company and Schlumberger Limited,
the ultimate parent of the Company, (collectively referred to as the
“Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, employee benefit plans and the fiduciaries and agents of
said plans (collectively, with the Company and Affiliates, referred to as the
“Corporate Group”) from any and all claims, demands, actions, liabilities and
damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Agreement.  I have read this Waiver and
Release and the Agreement (which, together, are referred to herein as the
“Agreement Materials”) and the Agreement is incorporated herein by
reference.  The provision of the Benefits is voluntary on the part of the
Company and is not required by any legal obligation other than the Agreement.  I
choose to accept this offer.

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that, in order to be
eligible for Benefits, I must sign and return to Pat Strong, HR Manager,
Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston, TX 77056) this
Waiver and Release by 5 p.m. on March 28, 2019.   I acknowledge that I have been
given at least 21 days to consider whether to sign the Agreement and whether to
execute this Waiver and Release, and that no Benefits will be paid or provided
to me until I execute this Waiver and Release and deliver it to the Company.

In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree never to institute, maintain or prosecute, or induce or assist in the
instigation, commencement, maintenance or prosecution of any action, suit,
proceeding or administrative charge in any forum regarding or relating in any
way to my employment with or separation from the Company or the Affiliates, and
(2) knowingly and voluntarily waive all claims and release the Corporate Group
from any and all claims, demands, actions, liabilities, and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates, except to the extent that my
rights are vested under the terms of employee benefit plans sponsored by the
Company or the Affiliates and except with respect to such rights or claims as
may arise after the date this Waiver

A-1

--------------------------------------------------------------------------------

 

and Release is executed.  This Waiver and Release includes, but is not limited
to, claims and causes of action under:  Title VII of the Civil Rights Act of
1964, as amended (“Title VII”); the Age Discrimination in Employment Act of
1967, as amended, including the Older Workers Benefit Protection Act of 1990
(“ADEA’’); the Civil Rights Act of 1866, as amended; the Civil Rights Act of
1991; the Americans with Disabilities Act of 1990 (“ADA”); the Energy
Reorganization Act, as amended, 42 U.S.C. § 5851; the Workers Adjustment and
Retraining Notification Act of 1988; the Pregnancy Discrimination Act of 1978;
the Employee Retirement Income Security Act of 1974, as amended; the Family and
Medical Leave Act of 1993; the Occupational Safety and Health Act; claims in
connection with workers’ compensation; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law.  Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement Materials has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Corporate Group or any of their agents.  I agree that this Waiver and
Release is valid, fair, adequate and reasonable, is with my full knowledge and
consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform me.  Notwithstanding the
above, nothing in this Agreement is intended to (i) release or affect in any way
any board resolution or by-law of the Company or other agreement between me and
the Company which may provide for indemnity and/or director and officer
insurance coverage relating to any potential claim against me arising out of my
role as an officer and employee of the Company (ii) release or affect in any way
any claims arising under the Agreement, (iii) prevent me from filing a complaint
with, providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any state, federal or local regulatory or
law enforcement agency or legislative body, or (iv) prevent me from filing any
claims that are not permitted to be waived or released under applicable law.
However, I further agree and covenant that I will not seek or accept any
personal, equitable or monetary relief from the Corporate Group in any action,
suit, proceeding or administrative charge filed on my behalf by any person,
organization or other entity against the Corporate Group. Notwithstanding the
foregoing, I understand and the Company agrees, that nothing in the Agreement or
this Waiver and Release prohibits me from reporting to any governmental
authority information concerning possible violations of law or regulation,
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation or receiving an award for information provided to
any government agency. This Agreement and the Waiver and Release do not limit my
right to receive an award for information provided to any governmental agencies.
Pursuant to the Defend Trade Secrets Act of 2016, I understand that I will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of any secret or confidential information that (i) is made
(A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

A-2

--------------------------------------------------------------------------------

 

I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.  Except as provided in
the Agreement Materials, I acknowledge that neither the Company nor any other
member of the Corporate Group has promised me continued employment or
represented to me that I will be rehired in the future.   I acknowledge that the
Company and I contemplate an unequivocal, complete and final dissolution of my
employment relationship following the Term (as defined in the Agreement).  I
acknowledge that this Waiver and Release does not create any right on my part to
be rehired by the Company or the Affiliates and I hereby waive any right to
future employment by the Company or any other member of the Corporate Group.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the other Agreement Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group.  I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Pat Strong, HR Manager, in which case the Waiver and Release will not become
effective.  In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me Benefits.  I understand that failure to revoke
my acceptance of the offer within 7 calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release.  By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

A-3